Citation Nr: 0124153	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-10 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) prior to April 12, 1999. 

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and assigned a 10 percent rating, effective December 5, 
1996.  In June 1999, the rating was increased to 30 percent, 
effective April 12, 1999.  

The issue of entitlement to an increased rating for PTSD, 
currently evaluated as 30 percent disabling will be addressed 
in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
entitlement to a rating in excess of 10 percent for PTSD 
prior to April 12, 1999 has been obtained.

2.  Medical evidence demonstrates that the veteran's PTSD, 
prior to April 12, 1999, was productive of no more than mild 
disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD, 
prior to April 12, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all information and evidence 
necessary to substantiate the claim has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. § 5107 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran has been provided a statement 
of the case and a supplemental statement of the case 
informing him of the medical evidence necessary for an 
increased rating for the disability at issue.  VA outpatient 
treatment records and reports of VA medical examinations 
conducted during the relevant period - December 5, 1996 to 
April 12, 1999 - have been obtained.  Moreover, the veteran 
has not identified any outstanding evidence for the period in 
question which could be used to support his claim.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally 
38 U.S.C.A. § 5103A (West Supp. 2001); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On December 5, 1996, the RO received the veteran's claim for 
service connection for PTSD.  

VA psychiatric examination in January 1997 resulted in 
diagnoses of dysthymia and alcohol dependence in remission.  
A global assessment of functioning (GAF) score of 70 was 
assigned.  The examiner indicated that the veteran did not 
meet the full criteria for PTSD.  It was noted that although 
the veteran had a depressed mood at this time it was not 
causing social impairment.  Industrial impairment was 
considered mild.  

A June 1997 statement from Dr. D. E., a VA physician, showed 
that the veteran was attending the PTSD Recovery Program.  

On VA psychiatric examination in August 1997, the veteran 
stated that during the day he watched television and took 
care of his dog.  He indicated that he slept about two hours 
and dreamt about a friend and women and kids that were killed 
in Vietnam.  He indicated that physically he was unable to 
work and did not like being around people.  Mental status 
examination showed that the veteran's thought production and 
continuity was good.  He speech was goal directed.  He was 
alert and oriented times four.  Remote and recent memory were 
intact.  His relationship to reality was good.  No thought 
disorder was noted.  He was not currently suicidal or 
homicidal although he stated that he was occasionally 
suicidal.  His stated mood was angry and empty.  His affect 
was angry.  The diagnosis included PTSD.  His GAF score 
secondary to PTSD was 65-70 and 50 overall.  The examiner 
commented that the veteran's social and industrial impairment 
secondary to PTSD only was mild.  It was noted that the 
veteran had a lot of difficulty with antisocial personality 
traits.  

In an October 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective December 5, 1996.  

Received in March 1999 were VA outpatient treatment records 
dated from 1996 to 1999 reflecting treatment for PTSD.  In 
November 1996, it was noted that the veteran lived alone and 
was a recovering alcoholic who had been married and divorced 
4 times.  Following evaluation in February 1997, the 
diagnosis was PTSD symptoms with sleep disturbances, 
irritability, isolation and recurrent nightmares.  His 
medications were increased.  Entries in March 1997 reflect 
that he was attending group therapy and had started opening 
up a little more.  An entry in August 1997 indicated that his 
PTSD had been relatively stable although he reported new 
nightmares and some paranoid feelings when in public.  In 
September 1997, it was noted that he had finished the PTSD 
program, which he reported had been very helpful.  Mental 
status examination in November 1997 showed that he was tense 
and mildly agitated.  He denied hallucinations.  Nightmares 
and flashbacks were present.  An entry in March 1999 reported 
that the veteran was still depressed but was sleeping better.  
He still had spells of nightmares and flashbacks.  

On April 12, 1999, the veteran and his mother testified in 
support of his claim.  

In a June 1999 rating decision, the rating for PTSD was 
increased to 30 percent, effective April 12, 1999.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id . at 9.

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Where the law or regulations change while 
a case is pending, however, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the record shows that the veteran filed his 
claim for service connection in December 1996.  As such, his 
claim will be reviewed under the new regulations only.  

Under the new criteria, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After evaluating the evidence, the Board concludes that the 
veteran's condition prior to April 12, 1999 more nearly 
approximates the criteria for the current 10 percent rating, 
rather than the criteria for a 30 percent evaluation.  The 
veteran's main PTSD symptomatology are occasional nightmares, 
flashbacks, irritability and difficulty sleeping.  In 
addition to these symptoms, he has general feelings of 
isolation.  The examiner who performed the August 1997 VA 
examination commented that the social and industrial 
impairment due to PTSD only was mild.  The GAF score due to 
PTSD was 65-70.  The Court has held that GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).

Taking these facts into consideration, the evidence clearly 
shows that the veteran's PTSD symptomatology does not result 
in more than mild social and industrial impairment.  Thus an 
increase in the 10 percent rating for PTSD prior to April 12, 
1999 is not warranted.  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD 
prior to April 12, 1999 is denied.  


REMAND

During an April 1999 personal hearing, the veteran testified 
that he received treatment every 3 to 4 months at the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma.  See April 
1999 hearing transcript, pgs. 1-2.  The Board notes that the 
most recent VA outpatient treatment records contained in the 
claims file are dated in March 1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since April 
1999.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include a request for records 
pertaining to the veteran from the 
Oklahoma City VAMC.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD.  All indicated tests must be 
conducted.  The examiner should identify 
all psychiatric disabilities, and address 
the effect of the service-connected PTSD 
on the veteran's social and industrial 
adaptability.  It is also requested that 
the examiner, if possible, assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the PTSD.  
The examiner is specifically requested to 
distinguish manifestations of the 
veteran's service- connected PTSD from 
symptoms caused by any non-service-
connected psychiatric disability.  If the 
manifestations cannot be differentiated, 
it should be so stated for the record.  A 
complete rationale for all opinions 
expressed should be provided.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of entitlement to an 
increased rating for PTSD, currently 
evaluated as 30 percent disabling.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



